Citation Nr: 0842004	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-39 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the RO that granted 
service connection and assigned a 30 percent rating for PTSD, 
effective on November 15, 2005.  

A videoconference hearing was held with the undersigned 
Veterans Law Judge (VLJ) in October 2007.  

This case was remanded in November 2007 and has been returned 
to the Board for review.  

The RO received additional argument and documents from the 
veteran subsequent to the most recent Supplemental Statement 
of the Case (SSOC) issued in August 2008.  

This information was sent without a waiver of consideration 
by the RO.  As this information is essentially duplicative, 
the Board will not delay adjudication of case.  


FINDING OF FACT

The service-connected PTSD is shown to have been manifested 
by symptoms that include depressed mood, social phobia, 
anhedonia and sleep impairment and to have been productive of 
a disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships during 
the course of the appeal; occupational and social impairment 
with deficiencies in most areas including judgment, mood or 
thinking or an inability to establish and maintain effective 
relationships currently is not demonstrated.  


CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 
rating of 50 percent for the service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130 including Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Letters sent to the veteran in November 2005, March 2006, and 
January 2008 regarding the claim for a higher initial rating 
did not fully comply with the dictates outlined in Vazquez.  

However, in this case, the Board finds that any defect in 
notice did not affect the essential fairness of the 
adjudication because the veteran had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  

The veteran has been issued a Statement of the Case (SOC) 
which included the necessary information applicable to his 
claim.  He has been given ample opportunity to respond to the 
rating decision and SOC, which adequately explained the 
criteria for increased ratings.  

Moreover, he is represented by a recognized service 
organization, and in numerous documents, has been informed of 
what he needed to substantiate his claim.  He has taken 
active part in identifying evidence and obtaining it as 
appropriate.  

The veteran has demonstrated actual knowledge of the 
provisions, in particular, by his complaints noted at VA 
examinations, statements sent to the RO, and in his testimony 
before a VLJ.  There is no showing that there is additional 
evidence that should be obtained, or that additional notice 
that should be provided.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  

The record contains statements and testimony from the 
veteran, the statements of a mental health counselor from the 
Vet Center, the veteran's VA outpatient records, as well as, 
reports referable to December 2005 and June 2008 VA 
examinations.  


Entitlement to a rating in excess of 30 percent for PTSD

The RO granted service connection for PTSD in a March 2006 
rating action.  A 30 percent evaluation was assigned, 
effective on November 15, 2005.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   See also Fenderson v. West, 12 Vet. App. 119 
(1999) concerning initial and staged ratings.  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
However, these statements regarding the severity of the 
veteran's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is assigned for PTSD when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  

In reviewing the entire record, the Board finds that the 
service-connected disability picture more closely resembles 
the criteria warranting the assignment of a 50 percent rating 
in this case.  Thus, a rating of 50 percent, but not higher 
is for application for entire period of this appeal.  
38 C.F.R. § 4.7.  

In regard to social impairment, the VA examination in 
December 2005 showed that the veteran was socially isolated.  
He was noted to have been twice divorced, but currently lived 
with his girlfriend.  He also got along with his siblings, 
children and grandchildren but reported being nervous in 
social situations.  He was unable to sleep well and had 
nightmares, as well as intrusive thoughts of combat.  He 
experienced flashbacks and avoids reminders of Vietnam.  He 
was hypervigilant, emotionally numb, easily startled and 
easily angered.  

In regard to industrial impairment, the veteran is shown to 
have been employed as mechanic/bus driver for the past 18 
years and as a carpenter for 15 years earlier.  In his 
current position, the veteran was somewhat isolated but 
reported getting along with his co-workers.  

At the most recent VA examination conducted in June 2008, the 
examiner noted that the veteran's manifestations included 
PTSD symptoms, depressed mood, social phobia and anhedonia.  
For the most part, the veteran was generally functioning 
independently, appropriately and effectively.  

However, he showed signs of depression.  His conversation was 
normal, not circumstantial, circumlocutory, stereotyped, 
illogical, obscure or irrelevant.  His memory was not limited 
to retention of only highly learned tasks, much less marked 
by memory loss for close relatives, or his own occupation or 
name.  His judgment was not considered inadequate.  

The veteran did not have problems involving routine behavior, 
self-care or conversation, nor did he neglect his personal 
appearance or hygiene.  His personal hygiene was considered 
adequate.  While he reported having flashbacks, there was no 
evidence of delusions.  

The veteran was well oriented, rather than disoriented.  He 
did not report any obsessional rituals.  He was neither 
tangential nor circumstantial.  The examiner reported that 
there was no evidence of specific fears, excessive worry, 
hypomania, mania, panic attacks or agoraphobia.  

The VA outpatient records and examinations reports have shown 
GAF scores that ranged from 55 to 60.  The GAF scores are not 
controlling, but must be accounted for as they represent the 
assessment of trained medical observers.  The assigned GAF 
scores do indicate that a level of functioning consistent 
with at least moderate disablement.  

However, the VA examiner suggested that the veteran was 
experiencing a greater level of social and industrial 
impairment due to the service-connected disability.  There 
was some indication that the symptoms might reflect 
moderately severe incapacity.  Significantly, the VA examiner 
opined that he might not be able to maintain employment in 
settings requiring greater social interaction.  

In this case, the evidence tends to show an overall level of 
disablement approaching that of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms of depressed mood, social phobia and anhedonia 
with resulting difficulty in establishing and maintaining 
effective work and social relationships.  

However, a higher rating is not for application on this 
record in that the service-connected PTSD currently does 
produce social and industrial inadaptability manifested by 
deficiencies in most areas to include work, family relations, 
judgment, thinking or mood or even suggestive of an inability 
to establish and maintain effective relationships.  

Thus, the Board finds that the preponderance of the evidence 
is for the claim to the extent that it supports the 
assignment for an increased, initial rating of 50 percent for 
the service-connected PTSD.  


ORDER

An initial evaluation of 50 percent, but no more for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


